Citation Nr: 0905485	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-04 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for right ankle 
disability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to 
November 1966.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
requested a Board hearing; however, withdrew such request in 
March 2006.  In April 2008, the Board determined that new and 
material evidence had been received to reopen the claims of 
entitlement to service connection for right knee disability, 
left knee disability, and right ankle disability, and 
remanded the merits of such claims for further development.  
A review of the record shows that the RO has complied with 
all remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  Any current right knee disability was not manifested 
during active service or for many years thereafter, nor is 
any current right knee disability otherwise related to such 
service.

2.  Any current left knee disability was not manifested 
during active service or for many years thereafter, nor is 
any current left knee disability otherwise related to such 
service.

3.  Any current right ankle disability was not manifested 
during active service or for many years thereafter, nor is 
any current right ankle disability otherwise related to such 
service.




CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Left knee disability was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Right ankle disability was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in a VCAA letter issued in May 2005.  
The letter predated the August 2005 rating decision.  See id.  
Subsequent to the April 2008 Remand, the Veteran was issued 
another VCAA letter in May 2008.  Collectively, the VCAA 
letters notified the Veteran of what information and evidence 
is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The May 2005 and May 2008 letters have clearly advised the 
Veteran of the evidence necessary to substantiate his claims. 

In May 2008, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the Veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in July 2005.  In April 2008, the Board 
determined that new and material evidence had been received 
to reopen the issues on appeal, and the issues were remanded 
to afford the Veteran another VA examination.  In May 2008, 
the Veteran was notified of and scheduled for a VA 
examination; however, he failed to appear.  In June 2008, the 
Veteran was notified of and scheduled for a VA examination; 
however, he failed to appear.  To date, the Veteran has not 
contacted VA to reschedule the examination, nor has he 
offered any explanation as to why he did not attend the 
scheduled examinations.  The evidence of record does not 
contain any written submissions from the Veteran since 
issuance of the April 2008 Remand.  A supplemental statement 
of the case was issued in July 2008, which referenced his 
failure to attend the scheduled VA examinations.  The 
evidence of record does not contain any response from the 
Veteran.

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(b).  While 
VA has a duty to assist the veteran in the development of his 
claim, the veteran has a duty to cooperate with VA.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  In November 2008, the 
Veteran's representative submitted a VA Form 646 noting that 
it had nothing to add to the previous February 2008 VA Form 
646, thus not offering any explanation as to the Veteran's 
failure to appear.  As noted, the Veteran has not offered any 
explanation for his failure to appear.  Based on the 
Veteran's failure to attend the scheduled VA examinations 
with regard to his service connection claims, this 
demonstrates his lack of cooperation in advancing his claim 
and his actions show that any further efforts would be futile 
and result in needless government expense.  Even with 
representation by a state service organization which has 
presumably communicated to the Veteran the importance of 
cooperation, he still failed to appear for the VA 
examinations.  The Board concludes that VA has no remaining 
duty under the VCAA to provide a medical examination in 
conjunction with the Veteran's claims of service connection.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service treatment records reflect that in May 1963, the 
Veteran sustained a "severe sprain of his right ankle" 
playing baseball.  There was tenderness over the lateral 
collateral ligament with moderate swelling.  He was given a 
short leg walking cast and was to return in two weeks at 
which time the cast would be removed and his ankle would be 
checked.  Nine days later, treatment record reflects that his 
ankle was asymptomatic, and that he was to use an ace bandage 
and protect his ankle for another week.  In July 1966, the 
Veteran sustained a superficial laceration to the left 
patellar area due to a baseball cleat.  The laceration was 
cleansed and bandaged.  Service treatment records reflect 
that in August 1966, the Veteran injured his right knee due 
to being tackled in a football game.  The assessment was 
medial meniscus damage.  An x-ray examination of the right 
knee reflected no bony abnormalities.  An examination 
performed for separation purposes in October 1966, reflects 
that his 'lower extremities' were clinically evaluated as 
normal.  In the 'Notes and Significant or Interval History' 
section, the examiner provided a detailed history pertaining 
to diseases suffered, and weight loss; however, the examiner 
did not detail any orthopedic complaints or diagnoses other 
than a broken nose.  On a Report of Medical History completed 
by the Veteran in October 1966 for separation purposes, he 
checked the 'No' boxes with regard to 'bone, joint, or other 
deformity' and '"trick" or locked knee.'  The only broken 
bone he reported was a broken nose. 

The Board acknowledges that in November 1966, the Veteran 
claimed entitlement to service connection for right knee 
disability due to his right knee injury suffered during the 
football game.  The Veteran, however, did not appear for a 
scheduled VA examination, and there is no medical evidence on 
file from this time period.  

In August 1998 (over 20 years after the veteran's discharge 
from service), the Veteran filed another claim of service 
connection for residuals of right knee injury.  As such, in 
August 1998, the Veteran underwent a VA x-ray examination to 
rule out a fracture.  Calcifications were noted at the 
expected position of both medial tibial collateral ligaments.  
No convincing evidence of the presence of a recent fracture 
or dislocation was identifiable.    

VA outpatient treatment records reflect complaints of right 
ankle pain in September 2003 for the previous 2 to 3 weeks.  
He denied injuring the ankle.  He reported that he had a deep 
gash when he was spiked playing ball in service, and wore a 
cast for a month.  He denied any problems since that time.  
There was no definite swelling.  Range of motion and 
inversion/eversion were not painful and equal to the left 
foot.  There was an old healed scar over the medial ankle.  
There was tenderness over the posterior tibial tendon near 
the insertion.  He was able to do a single heel rise.  There 
was also tenderness just "post to the ant tib" over the 
metaphysis.  There was no swelling, warmth or redness.  The 
examiner noted mild pes planus bilaterally.  An x-ray 
examination of the right and distal tibia were normal.

In July 2005, the Veteran sought initial VA primary care 
complaining of intermittent pain and swelling of his knees.  
He reported that sometimes his knees buckle on him.  He 
reported that his problems date back to various injuries he 
received to his knees and ankles when in service.  The 
assessment was bilateral knee pain/instability.

The following day, in July 2005, the Veteran underwent a VA 
examination.  He reported unemployment as a result of his 
knees.  He reported that in the 1960's, he injured his knees 
multiple times while playing sports such as baseball and 
football.  He reported fracturing both knee caps.  He stated 
that his right kneecap was fractured playing sports and his 
left kneecap was fractured when he fell out of a truck and 
landed on his knees on the pavement.  He reported that he was 
casted and ended up on physical therapy after cast removal.  
He then went back to playing sports.  He reported pain and 
swelling in his knees and ankles.  With regard to the ankle, 
he reported that he had torn ligaments in the left ankle 
while playing football in the 1960's and reported surgical 
repair of the ligament and casting.  He reported surgical 
repair of the right ankle during the same time period and 
reported chronic ankle pain.  On physical examination of the 
knees, there was tenderness to palpation along the medial 
joint line and just above.  Flexion was to 115 degrees in the 
right knee, and to 120 degrees in the left knee.  On 
examination of the right ankle, plantar flexion was to 40 
degrees, and dorsiflexion was to 10 degrees.  Bilateral 
ankles were symmetrical without tenderness, erythema, 
crepitus, deformity or effusion.  Dorsalis pedis and 
posterior tibia pulses were intact.  He was able to evert and 
invert against resistance.  A July 2005 VA x-ray examination 
of the right ankle reflects that the bones were normally 
mineralized.  No fractures or subluxation were evident.  
Ankle mortise was intact.  There was no soft tissue swelling.  
The impression was unremarkable ankle.  A July 2005 VA x-ray 
examination of the right knee reflects no acute fracture or 
subluxation.  There was mild medial joint space narrowing.  
There was a well corticated ossific fragment medial to the 
medial femoral condyles consistent with an accessory ossicle.  
The patella was somewhat high riding.  There was no joint 
effusion.  An x-ray examination of the left knee reflects no 
acute fracture or subluxation.  There was mild medial joint 
space narrowing.  There was a well corticated ossific 
fragment medial to the medial femoral condyles consistent 
with enthesopathy.  Well corticated ossific fragments at the 
tibial tubercle were consistent with old avulsion injury.  
There was no acute fracture or subluxation.  The patella was 
somewhat high riding.  There was no joint effusion.  The 
impression for both knees was mild bilateral degenerative 
joint disease with no acute findings.  The examiner diagnosed 
degenerative joint disease bilateral knees, mild; but did not 
render a diagnosis related to the ankles.

VA outpatient treatment records reflect that in August 2005, 
the Veteran complained of bilateral knee pain since several 
years ago, and several knee traumas when he used to play 
several sports.  He reported that the left knee was worse 
with pain and swelling.  He reported a twisting knee injury 
in May 2005.  Physical examination of the left knee showed 
small effusion; pain at palpation over the lateral joint 
surface of the knee; and, crepitation of the patello femoral 
joint.  Examination of the right knee was unremarkable.  The 
examiner diagnosed mild osteoarthritis of the left knee, and 
that knee has q/o ACL tear and meniscal tear and symptoms of 
chondromalacie patellae.  An August 2005 VA x-ray examination 
report reflects that the Veteran was experiencing pain after 
falling two weeks prior.  There was no fracture.

Right knee

With regard to the right knee, it is clear that the Veteran 
sustained a right knee injury during service in August 1966.  
While an x-ray examination was normal, the assessment was 
medial meniscus damage.  Thereafter, however, he did not 
voice any further complaints nor seek follow-up treatment, 
and the separation examination conducted two months later did 
not reflect any complaints from the Veteran or knee 
abnormality.  This is contemporaneous evidence that the 
Veteran himself did not believe that he had any knee problem 
at that time.  In view of the fact that a history of many 
other medical problems was reported, it would seem reasonable 
to expect that the veteran would have also reported any knee 
disorder or symptoms at that time as well.  Even more 
significant is the fact that the examiner found the lower 
extremities to be clinically normal.  This is medical 
evidence suggesting that in the opinion of trained medical 
personnel there were no current disorders of the lower 
extremities at that time. 

While acknowledging that upon separation from service in 
November 1966, the Veteran claimed residuals of right knee 
injury, the Veteran did not appear for a scheduled VA 
examination, and thus failed to cooperate with the VA claims 
process.  As such, the post-service medical evidence on file 
with regard to the right knee is in the form of the August 
1998 x-ray examination which suggests no fracture or 
dislocation at that time.  Some of the veteran's contentions 
are that he suffered fractures of the knees during service, 
but the 1998 x-ray report does not show any evidence of 
fractures.  Calcifications were noted in the expected 
position of the medial collateral ligaments, but the medical 
significance of this was not reported.  

July 2005 x-ray findings of mild degenerative joint disease 
with no acute findings, the July 2005 VA examination report 
which reflects a diagnosis of mild degenerative joint 
disease, and an August 2005 unremarkable examination of the 
right knee.  Thus, the initial post-service diagnosis with 
regard to the right knee was rendered approximately 39 years 
after the in-service right knee injury.  These facts suggest 
that any in-service right knee problems the Veteran may have 
experienced during service were acute and transitory and 
resolved without residual disability.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(incurrence of a disorder or disease during service may be 
rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service).  Moreover, there is no medical 
evidence of record to suggest that his diagnosed arthritis is 
etiologically related to his in-service injury.  The Board 
reiterates that in light of the post-service diagnosis of 
right knee arthritis, attempts were made to schedule the 
Veteran for a VA examination for current findings and 
etiology of any right knee disability; however, as detailed 
hereinabove, he failed to appear for such examination.  The 
consequence in this case of the Veteran's failure without 
good cause to report for the VA examination is that the Board 
must review his claim based on the other relevant evidence on 
file.  38 C.F.R. § 3.655(b).  Based on the above, the Board 
has determined that service connection is not warranted for 
right knee disability.

Left knee

While service treatment records do reflect that the Veteran 
sustained a superficial laceration to the left patellar area 
in July 1966, the treatment records do not reflect a 
musculoskeletal injury to the left knee.  Likewise, the 
separation examination did not reflect any complaints or 
findings related to the left knee.  As noted under the 
discussion of the right knee issue, the Veteran did not 
report any knee problems although he reported a number of 
other medical problems.  The military medical examiner 
reported that the lower extremities were clinically normal.  

The Board also notes that while the Veteran did file service 
connection claims in November 1966, January 1988, and August 
1998 with regard to the right knee, he did not file the same 
for the left knee.  This suggests that the Veteran did not 
believe that he had a left knee disability at that time.  The 
post-service medical evidence reflects that he initially 
complained of left knee pain in July 2005, thus 39 years 
after he sustained a superficial laceration.  While he 
reported that he injured his left kneecap when he fell out of 
a truck and landed on his knees on the pavement, such 
incident is not documented to have occurred during service, 
and there is otherwise no medical evidence documenting such 
injury.  While the July 2005 VA examiner diagnosed 
degenerative joint disease of the left knee, there is no 
indication that such diagnosis is etiologically related to a 
superficial laceration incurred during service approximately 
39 years prior.  The Board reiterates that in light of the 
post-service diagnosis of left knee arthritis, attempts were 
made to schedule the Veteran for a VA examination for current 
findings and etiology of any left knee disability; however, 
as detailed hereinabove, he failed to appear for such 
examination.  The consequence in this case of the Veteran's 
failure without good cause to report for the VA examination 
is that the Board must review his claim based on the other 
relevant evidence on file.  38 C.F.R. § 3.655(b).  Based on 
the above, the Board has determined that service connection 
is not warranted for left knee disability.

Right ankle

While it is clear that the Veteran sustained a right ankle 
sprain during service in early May 1963, by mid-May 1963 his 
ankle was asymptomatic, and he was instructed to use an ace 
bandage for just another week.  Service treatment records do 
not reflect any further complaints of or treatment related to 
the right ankle.  Likewise, the separation examination did 
not detect any ankle complaints or abnormality.  While the 
Veteran did file a service connection claim in November 1966 
with regard to the right knee, he did not file the same for 
the right ankle.  This suggests that the Veteran did not 
believe that he had a right ankle disability at that time.  
The post-service medical evidence reflects that he initially 
complained of right ankle pain in September 2003, but only 
reported pain for the previous 2 to 3 weeks.  He specifically 
denied any problems since his in-service injury.  While the 
examiner diagnosed mild pes planus bilaterally, there was no 
diagnosis rendered with regard to the ankle.  Likewise, on VA 
examination in July 2005, the physical examination was normal 
and x-ray examination of the ankle was unremarkable.  

The record shows a period of approximately 40 years between 
his in-service ankle injury and any post-service ankle 
complaints.  These facts suggest that any in-service right 
ankle problems the Veteran may have experienced during 
service was acute and transitory and resolved without 
residual disability.  See Maxson.  Moreover, while the 
Veteran has complained post-service of ankle pain, there has 
been no diagnosis rendered with regard to the ankle.  The 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Additionally, a veteran's belief 
that he is entitled to some sort of benefit simply because he 
had a disease or injury while on active service is mistaken, 
as Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board reiterates that in light of the in-service injury 
and post-service complaints of ankle pain, attempts were made 
to schedule the Veteran for a VA examination for current 
findings and etiology of any ankle disability; however, as 
detailed hereinabove, he failed to appear for such 
examination.  The consequence in this case of the Veteran's 
failure without good cause to report for the VA examination 
is that the Board must review his claim based on the other 
relevant evidence on file.  38 C.F.R. § 3.655(b).  Questions 
of medical causation must be addressed by trained medical 
personnel.  The April 2008 Board remand was designed to 
assist the veteran by obtaining medical opinions regarding 
any causal link between the disabilities at issue and 
service.  The Board is not competent to render such medical 
opinions on its own.  Under the circumstances of this case, 
the Board must reach its determination based on the record as 
it now stands.  

Based on the above reasoning, the preponderance of the 
evidence is against entitlement to service connection for 
bilateral knee and right ankle disabilities.  It follows that 
there is not such an approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


